PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/262,846
Filing Date: 30 Jan 2019
Appellant(s): Morris et al.



__________________
				   Michael J. Medley(57058)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 3/19/21.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 9/24/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-4, 8-11, 13-15, 17, 18, 21, 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2014/0129549 issued to Ciernaiak in view of US 8,606,792 issued to Jackson et al.(Jackson) in view of US 8,095,613 issued to Perkowitz et al.(Perkowitz) in view of US 2009/0157490 issued to Lawyer.
Claims 5-7,16 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  US 2014/0129549 issued to Ciernaiak in view of US 8,606,792 issued to Jackson et al.(Jackson) in view of US 8,095,613 issued to Perkowitz et al.(Perkowitz) in view of US 2009/0157490 issued to Lawyer  in view of US 2012/0117059 issued to Bailey et al.(Bailey).
 Claims 5-7, 16 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  US 2014/0129549 issued to Ciernaiak in view of US 8,606,792 issued to Jackson et al.(Jackson) in view of US 8,095,613 issued to Perkowitz et al.(Perkowitz) in view of US 2009/0157490 issued to Lawyer  in view of US 2011/0246457 issued to Dong et al.(Dong).
Claims 12 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  US 2014/0129549 issued to Ciernaiak in view of US 8,606,792 issued to Jackson et 
 (2) Response to Argument
The applicant argues in substance,
1) the prior art does not teach, “generating a credibility score for the social networking content, wherein the credibility score is based upon: a number of times that the content has been rebroadcast by users of a message broadcasting system; and the sentiment assigned to the social network content”, because
 Jackson is directed towards recommending a microblogging message to a user based upon an author reputation score assigned to the author of the microblogging message and the author’s reputation score can be based upon a number of author’s post that gets shared, col.26, lines 3-9. Hence, in Jackson, an author’s reputation score is based upon an aggregate number of times that the posts of the authors are shared(including re-shares), where a post that is re-shared numerous times impacts the reputation score more than a post that is shared one. Instead, Jackson, the number of times that the post is shared and re-shared is used to compute a reputation score for the author of the post, which is separate and distinct from a score that indicates that the post is credible, Appeal Brief pg.11-12,
With reference to the credibility score being based upon the sentiment assigned to the social networking content, the Examiner asserts that one would modify the teachings of Jackson such that the score assigned to a post (for use when computing a reputation score of an author) would further depend on a sentiment assigned to that post.
As discussed above, Perkowitz is directed towards identifying priority of an incoming message, such that higher priority messages are presented so that they can be consumed by a user before lower priority messages. Col. 10, lines 50-65 of Perkowitz note that a priority score for a message can be binary (high priority or normal priority), one of a set of discrete values (high, medium, or low priority), or one of a range of values (e.g., a score from 0-1). This portion of Perkowitz further teaches that the priority for the , Appeal Brief, pg.12-13,
2) There is no motivation to combine the prior art which would result in “generating a credibility score…based upon the sentiment assigned to the social networking contest”, Appeal Brief pg.13,
In reply to 1) and 2);  Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Cierniak was relied upon to teach receiving social network content and generating a credibility score for the social network content based upon feedback and author, para.15,17, which is not being disputed by the applicant, therefore teaches generating a credibility score for the social network content, wherein the credibility score is based upon author/content rating. In other words, Ceirniak teaches determining credibility score based on  certain factors in this instance the author/content.
Cierniak however does not explicitly teach assigning a sentiment to the social networking content based upon language employed in the content and using the sentiment assigned to the social networking content; wherein the credibility score is based up on a number of times that the content has been rebroadcast by users of the message broadcasting system; and the sentiment assigned to the social network content.
Jackson, Abstract,  teaches a particular post submitted by a particular author in the plurality is received by the server system and from a computing device.  A score is 
Therefore Jackson teaches  the credibility score(score of the post) is based upon a number of times that the content has been rebroadcast by users of a message broadcasting system(post that are re-shared are more heavily scored).
Ciernaiak in view of Jackson does not explicitly teach assigning a sentiment to the social networking content based upon language employed in the content; wherein the credibility score is based upon the sentiment assigned to the social networking content. Ciernaiak however does teach assigning rating to author and content and also user feedback rating for author and content, para.17,35, which teaches credibility or lack of credibility of author/content and Jackson teaches scoring of authors post and reputation score for authors, col.25, lines 20-67 and Jackson, col.26, lines3-9, teaches assigning scores.
Perkowitz, col.5, lines 50-64,col.10,lines 50-65  explicitly teaches a sentiment detection module for determining or detecting sentiments for messages based on various heuristics such as certain words, phrases, types of capitalization or punctuations, and also teaches assignment of values or scores to the message based upon the sentiment determined by the sentiment detection module, therefore Perkowitz teaches at least the assignment of sentiment to the message(social networking content) based upon language employed in the message(social networking content) and scoring 
MPEP 2143 states, The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. ___, ___, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
EXEMPLARY RATIONALES
Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
Therefore it would have been obvious to one ordinary skill in the art at the time of the invention to apply the known technique of Perkowitz system of determining sentiment and assigns scores to message based on the sentiment to the teaching of Ceirniak of determining credibility score based on  certain factors in this instance the 
One ordinary skill in the art would have been motivated to combine the teachings in order to recommend post to users and scoring authors of posts(Jackson, col.1, lines 34-50) and dynamically prioritize messages(content)(Perkowitz, col.1, lines 45-50). 
Therefore the combination of Ciernaiak in view of Jackson in view of Perkowitz teaches generating a credibility score for the social networking content, wherein the credibility score is based upon: a number of times that the content has been rebroadcast by users of a message broadcasting system; and the sentiment assigned to the social network content
3)The prior art in combination does not teach, “wherein the graphical object is displayed based upon the credibility score computed for the social network content, and further wherein the graphical object indicates that the social network content is credible”, because 
Paragraph [0017] of Ciemiak describes a content management system that is “configured to generate an initial content rating and assign the initial content rating to new content received from an author presenting content for a first time.” Paragraph [0035] of Ciemiak discloses that content and author ratings can be determined based upon user feedback -this user feedback provided to previously published content is then used to assign a rating to the new content, even though there is no user feedback available for the new content.21 This is contrary to the claimed approach (as well as the approach described in Jackson), where some type of feedback as to the content and the author has already been acquired (i.e., a post of the author has already been shared and reshared). Therefore, the 
The cited portion of Jackson discloses that an author’s reputation score can be computed based upon information related to a number of “likes” that the author’s posts have received and a number of followers or “ignores” of the author.22 It is again noted that this reputation score for the author, as described in Jackson, cannot fairly be characterized as a credibility score for content, as an author with numerous followers or messages that have been “liked” may nevertheless post content that lacks credibility. Therefore, in Jackson, any graphical object that is depicted that represents an author’s reputation (popularity) score is not indicative of credibility of a message posted by the author.
Finally, Lawyer discloses that customers or reviewers of a document are presented with a rating system for the document, where a ratings indicator shows an average rating provided by a number of users who have reviewed and rated the document. Similar to the author reputation score described in Jackson, the ratings of users with respect to a document cannot fairly be equated to indicating whether content of the document is credible. Rather, a document “liked” numerous times may be entirely uncredible; moreover, information depicted by the ratings indicator of Lawyer is not germane to sentiment of the document or a number of times that the document has been shared.
Hence, the cited combination of Cierniak, Jackson, and Lawyer fails to suggest a graphical object that is displayed based upon the credibility score computed for the social networking content- where the credibility score is based upon a number of times that the social media content has been rebroadcast by users of a message broadcasting application and a sentiment assigned to the content - the graphical object indicates that the social networking content is credible. As the Examiner is in error when asserting that the cited references suggest all features of claim 1, reversal of the rejection of claim 1 is requested. Independent claims 13 and 21 recite features similar to those set forth in claim 1, and reversal of the rejection of claims 13 and 21 is likewise requested., Appeal Brief pg.14-15
In reply to 3); Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The combination of Cierniak in view of Jackson in view of Perkowitz teaches a system that receiving social network content and assigns sentiment and generates a “credibility score” for social networking content based on a number of times that the content has bee rebroadcast(reshared) by users and the sentiment assigned to the content, see above analysis, however does not explicitly teach causing the social networking content and a graphical object to be presented in the feed on the display of the client computing device, wherein the graphical object is displayed based credibility score computed for that the social networking, and further wherein the graphical object indicates that the social networking content is credible, and further wherein the graphical object indicates that the social network content is credible.
Lawyer also teaches credibility(Abstract); causing the social networking content and a graphical object to be presented in the feed on the display of the client computing device, wherein the graphical object is displayed based credibility score computed for that the social networking, and further wherein the graphical object indicates that the social networking content is credible (Figs.7A-D, element 702,704 shows article rating and user rating, interpreted as the graphical object that indicates the content is credible or lack of credibility because it’s obvious to one ordinary skill in the art that the higher the rating the more credible the content/author and the lower the rating the less/lack of credibility of the author/content).
In further, applicant’s specification para.47, describes 
Of course there  are other manners or mechanisms other than the temperature gauge 702 to indicate credibility of the message, such as a star rating system, where a greater number of  stars assigned to the message, the more credible the message, or other graphical  objects that can be used to indicate credibility of a message. 

Lawyer, Fig.7A, element 702 explicitly teaches the star rating as discussed in the applicant’s specification para.47.
Therefore it would have been obvious to one ordinary skill in the art at the time of the invention to modify the teachings of Ciernaiak in view of Jackson in view of Perkowitz of receiving content and providing an initial rating for the author/content and also updating rating based on feedback from users  and the calculation of credibility score for post based on re-sharing and sentiments of posts to include the teachings of Lawyer of displaying a graphical object that represents the rating/credibility of  content/author in order to provide the predictable result of providing a graphical object in a blog post on the credibility/lack of credibility of the author or content.

Therefore the combination of Ciernaiak in view of Jackson in view of Perkowitz in view of Lawyer teaches wherein the graphical object is displayed based upon the credibility score computed for the social network content, and further wherein the graphical object indicates that the social network content is credible.
4) The examiner used the applicant’s claim as a roadmap to identify prior art when making conclusion of obviousness and the examiner failed to consider the cited reference and the claimed invention as a whole, in particular there is nothing in Perkowitz that hints at the possibility of using sentiment for anything other than prioritizing a message, Appeal Brief, pg.15-16,
In reply to 4); The examiner disagrees, the  applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007) and the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Pertaining to applicant’s arguments that there is nothing in Perkowitz that hints at the possibility of using sentiment for anything other than prioritizing a message, obviousness to combine or modify the teaching of the prior art does not need to be found in the references themselves but rather knowledge generally available to one of ordinary skill in the art can be used to establish obviousness.  
5) As per claims 9,18, the combination of the prior art does not teach, “ wherein the credibility score is based further upon a number of articles identified as being authored by an author of the social networking content on a web page that is external to the social networking application”, because  To support the rejection of these claims, the Examiner asserts that Lawyer discloses an author publishing content on a web page, and further asserts that it is well known to publish content on web pages. The Examiner, however, fails to address the features of the claims itself - that the credibility score for content is dependent upon a number of articles identified as being authored by an author of the social networking content on a web page that is external to the social networking application. Neither Lawyer (referenced by the Examiner) or any admission set  much less using the number of articles authored by the author on the web page to compute a credibility score for content posted by way of a social media application. Therefore, reversal of the rejections of claims 9 and 18 is requested., Appeal Brief, pg.16-17.
In reply 5); The applicant argues that Lawyer does not mention of the possibility of counting articles authored by a particular author on a web page and using the number of articles(counted) to compute the credibility score.
The examiner disagrees, firstly, the claims does not require counting or even a suggestion of counting.  The claims recites instead the credibility score is based upon a number of articles identified as being authored by an authored, one ordinary skill in the art given broadest reasonable interpretation would consider the identification of different articles as “a number of articles identified”.
Lawyer, para.11, teaches the reputation score of author based on published online content items, how recent the other online content items published, and further  the reputation score being calculated in relation to one or more different online items and the different online content items of the author being published which corresponding to a first topic, or a second topic, therefore teaches wherein the credibility score is  based further upon a number of articles identified as being authored by an author of the social networking content.  However does not explicitly teach on a web page that is external to the social networking application.  Admitted Prior Art (Note: the applicant fails to adequately traverse the Official Notice taken on 8/16/19, therefore the common knowledge or well-known in the art statement is taken to be admitted prior art. MPEP 2144.03(C)); a web page external to the social networking application was well known in the art at the time of the invention.  Therefore it would have been obvious to 
6) As per claim 5-7,12,16, the applicant argues the reversal of these rejection  is based on dependencies.
In reply to 6); see above analysis.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Backhean Tiv/Primary Examiner, Art Unit 2459                                                                                                                                                                                                        
Conferees:
/DHAIRYA A PATEL/Primary Examiner, Art Unit 2453             

/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459                                                                                                                                                                                                                                                                                                                                                                                                   
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.